Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 05/03/2021:
Claims 1-20 have been examined. 
Claims 2, 11, 13-14 and 20 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Response to Amendment
Drawings
1.	Applicant’s amendments have overcome the drawings objections to from the previous Office Action.
Claim Objections
1.	Applicant’s amendments have overcome the claim 2 objections to from the previous Office Action.

Claim Interpretation
1.	Applicant’s amendments have overcome the 112(f) or 112 6th paragraph presumptions to claims 11 and 13-14 from the previous Office Action.

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections in regards to the “control shift module” in claims 11-14 from the previous Office Action.

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.1	Claims 3-4, 11-14 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.1.3	Claim 3 recites the following limitation(s)/feature(s) “… first boundary that precedes the lead terminal of the second segment by a first distance, wherein the first distance is based on a length of the second segment,” which is unclear how the claimed/specified first distance, by which the first boundary precedes the lead terminal of the second segment, is being based or should be based on length of the second segment, which renders the claim indefinite. 
	It is unclear whether the claimed/specified first distance is being or should be proportionally or disproportionally based on the length of the second segment, or whether the claimed/specified first distance is being or should be based on whole length of, or a certain/predetermined percentage of the second segment, or how or what, which renders the claim indefinite. Clarification is required. 
It is noted that the specification, as originally filed or as published, does not provide any particulars of the computer network/processors or algorithms for estimating “the first distance,” to be based on a length of the second segment, at a situation when first boundary precedes the lead terminal of the second segment by first distance, which renders the claim indefinite. 
The specification does not discuss a specific algorithm for calculating the first distance which is based on length of the second segment, it just simply states, in fig. 1, Para [0061], as originally filed or as published, that “… first boundary of the first control shift region 126 precedes the lead terminal 118 of the second segment 106 by a first distance. Likewise, the second boundary of the first control shift region 126 follows the end terminal 116 of the first segment 104 by a second distance. The first distance may be based on the length of the second segment 106 and the second distance may be based on the length of the first segment. The first distance and the second distance may be based on a predetermined percentage of the length of the second segment 106 and the first segment 104, respectively. The first distance and the second distance may also be determined based on the vehicle data, for example, the speed of the vehicle 102. In another embodiment, the first boundary may be at the lead terminal 118 of the second segment 106 and/or 
	For the purpose of this examination, the limitation/feature “the first distance that is based on a length of the second segment,” in claim 3, is not given a patentable weight, and is being withdrawn from consideration.
Hence, claim 3 will be interpreted as the following: 
“3. The computer-implemented method of claim 2, wherein the first boundary precedes the lead terminal of the second segment by a first distance
2.1.4	Claim 4 recites the following limitation(s)/feature(s) “… second boundary follows the end terminal of the first segment by a second distance, and wherein the second distance is based on a length of the first segment,” which is unclear how the claimed/specified second distance, by which the second boundary follows the end terminal of the first segment, is being based or should be based on length of the first segment, which renders the claim indefinite. 
	It is unclear whether the claimed/specified second distance is being or should be proportionally or disproportionally based on the length of the first segment, or whether the claimed/specified second distance is being or should be based on whole length of, or a certain/predetermined percentage of the first segment, or how or what, which renders the claim indefinite. Clarification is required. 
It is noted that the specification, as originally filed or as published, does not provide any particulars of the computer network/processors or algorithms for estimating “the second distance,” to be based on a length of the first segment, at a situation when second boundary follows the end terminal of the first segment by a second distance, which renders the claim indefinite. 
The specification does not discuss a specific algorithm for calculating the second distance which is based on length of the first segment, it just simply states, in fig. 1, Para [0061], as originally filed or as 
	For the purpose of this examination, the limitation/feature “the second distance that is based on a length of the first segment,” in claim 4, is not given a patentable weight, and is being withdrawn from consideration.
Hence, claim 4 will be interpreted as the following: 
“4. The computer-implemented method of claim 2, wherein the second boundary follows the end terminal of the first segment by a second distance
2.1.5	Claim 20 recites the following limitation(s)/feature(s) “… first boundary that precedes the end terminal of the first segment by a first distance, and wherein the first distance is based on a length of the first segment,” which is unclear how the claimed/specified first distance, by which the first boundary precedes the end terminal of the first segment, is being based or should be based on length of the first segment, which renders the claim indefinite. 
	It is unclear whether the claimed/specified first distance is being or should be proportionally or disproportionally based on the length of the first segment, or whether the claimed/specified first distance is 
It is noted that the specification, as originally filed or as published, does not provide any particulars of the computer network/processors or algorithms for estimating “the first distance,” to be based on a length of the first segment, at a situation when first boundary precedes the end terminal of the first segment by first distance, which renders the claim indefinite. 
The specification does not discuss a specific algorithm for calculating the first distance which is based on length of the first segment, it just simply states, in fig. 1, Para [0061], as originally filed or as published, that “… first boundary of the first control shift region 126 precedes the lead terminal 118 of the second segment 106 by a first distance. Likewise, the second boundary of the first control shift region 126 follows the end terminal 116 of the first segment 104 by a second distance. The first distance may be based on the length of the second segment 106 and the second distance may be based on the length of the first segment. The first distance and the second distance may be based on a predetermined percentage of the length of the second segment 106 and the first segment 104, respectively. The first distance and the second distance may also be determined based on the vehicle data, for example, the speed of the vehicle 102. In another embodiment, the first boundary may be at the lead terminal 118 of the second segment 106 and/or the second boundary may be at the end terminal 116 of the first segment 104. To identify the control shift regions the control module 228 may identify the first boundaries and the second boundaries of the segments,” and without any particular explanation, particularly without any explanation on what the specified certain/predetermined percentage of the first/second segment would be, the specification also repeats the claim language, in Para [0061] and wise versa, which renders the claim indefinite.	
	For the purpose of this examination, the limitation/feature “the first distance that is based on a length of the first segment” in claim 20, is not given a patentable weight, and is being withdrawn from consideration.
Hence, claim 20 will be interpreted as the following: 
“20. The non-transitory computer-readable storage medium of claim 15, wherein the first boundary precedes the end terminal of the first segment by a first distance, 
2.1.6	Claim 11 recites the following newly added limitation(s)/feature(s) “… a data receiving module, implemented via a processor…;” “… an assignment module, implemented via a processor…;” “… a control module, implemented via a processor,” which is unclear, in regards to the limitation/feature “processor,” whether the claimed/specified “data receiving module,” “assignment module,” “control module” are implemented or are elements/components of the same processor, or are implemented or are elements/components of different processors, which renders the claim indefinite. Clarification and/or appropriate correction is required. 
	For the purpose of this examination, it will be interpreted the claimed/specified “data receiving module 224,” “assignment module 226,” “control module 228” are implemented or are elements/components of the same processor 212, in accordance with fig. 2, Para [0039] of the published specification.
2.1.7	Claims 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 11, and for failing to cure the deficiencies listed above.
	

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Brooks (Pub. No.: US 2017/0308080A1).
As per claim 1, Brooks discloses, through the invention (see entire document), a computer-implemented method for remote control of a vehicle by a plurality of operators (see entire document, particularly fig. 1-2, 4, Para [0025-0026, 0030, 0049, 0051, 0053, 0058, 0068, 0071, 0077, 0087, 0091, 0093], claims 1-3, 7-9), the computer-implemented method comprising: 
receiving vehicle data for the vehicle, wherein the vehicle is traveling on a roadway parsed into a plurality of segments including a first segment and a second segment (see entire document, particularly fig. 1-2, 4, Para [0030, 0046, 0058, 0077] – teaching vehicle systems info, controlling vehicle systems on segments of the route, designated sections of route); 
assigning a set of one or more operators of the plurality of operators to each segment of the plurality of segments, wherein the plurality of operators includes a first set of operators assigned to the first segment and a second set of operators assigned to the second segment, wherein a set of one or more operators assigned to a segment remotely operate the vehicle in the segment (see entire document, particularly fig. 
identifying a control shift region having a first boundary in the first segment and a second boundary in the second segment (see entire document, particularly fig. 1-2, 4, 8-13, Para [0054, 0087, 0091, 0099] – teaching different off-board or remote operators that may be associated with different geographic areas; assignment of a remote operator to a vehicle system that can be determined by the remote control system, such as by determining which vehicle systems are traveling in (and/or are scheduled to travel into or through) a geographic area (e.g., geo-fence) associated with a remote operator (and then assigning those vehicle systems to the remote operator); and 
selectively shifting control from the first set of operators to the second set of operators upon reaching the first boundary based on the vehicle data, wherein the first set of operators and the second set of operators exert shared control in the control shift region (see entire document, particularly fig. 1-2, 4, 8-13, Para [0030, 0049, 0058, 0071, 0077, 0087, 0090-0091] – teaching assignment of a remote operator to a vehicle system that can be determined by the remote control system, such as by determining which vehicle systems are traveling in (and/or are scheduled to travel into or through) a geographic area (e.g., geo-fence) associated with a remote operator (and then assigning those vehicle systems to the remote operator); passing or handing off remote control of a vehicle system to another remote operator or to an operator onboard the vehicle system; remote operator that may be assigned with controlling movement of the vehicle systems traveling along a designated section of the route 410, such as the portion of the route 410 shown in FIG. 4; responsive to a vehicle system entering into the section of the route being controlled by a remote operator, the vehicle system that may begin being controlled by that remote operator; prior to the vehicle system entering into this section of the route and after the vehicle system leaves this section of the route, the vehicle system that may be controlled by other remote operators; the remote operator in charge of controlling the vehicle systems along the section of the route that may concurrently or simultaneously control movements of the vehicle systems while those vehicle systems are on the section of the route; determining when to increase and/or decrease the number of off-board operators to assign to controlling operations of the same vehicle system). 

As per claim 2, Brooks further discloses, through the invention (see entire document), segments of the plurality of segments having a lead terminal and an end terminal (see entire document, particularly fig. 4-5, 8-13, Para [0058, 0073, 0074, 0077-0078, 0084] – teaching different portions of route(s) (e.g., 802, 508d-f, 400) with beginning point and end point of each portion(s). The Examiner finds that the above ”different portions of route(s) (e.g., 802, 508d-f, 400) with beginning point and end point of each portion(s),” in the Brooks reference teach on “plural segments having lead terminal and end terminal,” in the instant application, because it is well known in the art that a lead terminal and an end terminal of a portion or a segment of a travel route have the same meaning as a start or beginning point and an end or finish point of a portion or a segment of a travel route). 

As per claim 3, Brooks further discloses, through the invention (see entire document), first boundary that precedes the lead terminal of the second segment by a first distance (see entire document, particularly fig. 4-6, 8-13, Para [0029-0030, 0034-0035, 0041, 0054-0058, 0067-0068, 0072-0074, 0077-0078, 0084] – teaching overlapping or overlaying segments/portions of travel rout, at least in fig. 4-7, 11-13; simultaneous events that appear at the same locations along the horizontal axes of the charts, in Para [0067]; teaching remote operator and the remote control system that can communicate signals to multiple vehicle systems at the same time or during overlapping time periods in order to simultaneously control operations of multiple vehicle systems; teaching  set points change at two or more different locations along route(s); location of each vehicle system relative to each other and other waypoints, and physical aspects of the region of operation (e.g., network switch states, signals from dispatcher, maintenance areas, slippery areas, etc.). 
	The Examiner finds that the above in the Brooks reference teaches on two or more overlapping or overlaying segments of travel route in the instant application. 

As per claim 4, Brooks further discloses, through the invention (see entire document), second boundary that follows the end terminal of the first segment by a second distance (see entire document, particularly fig. 4-6, 8-13, Para [0029-0030, 0034-0035, 0041, 0054-0058, 0067-0068, 0072-0074, 0077-0078, 0084] – teaching overlapping or overlaying segments/portions of travel rout, at least in fig. 4-7, 11-
	The Examiner finds that the above in the Brooks reference teaches on two or more overlapping or overlaying segments of travel route in the instant application. 

As per claim 5, Brooks further discloses, through the invention (see entire document), determining a majority action based on candidate actions of the one or more operators of the first set of operators and the one or more operators of the second set of operators; and controlling the vehicle based on the majority action (see entire document, particularly Para [0048, 0084, 0070, 0089-0090] – teaching determination made as to whether operations of the vehicle system are to be changed; remote control system that may decide to … to change movement of the vehicle system, or otherwise modify how the vehicle system is operating; the number and/or responsibilities of the off-board operators monitoring and/or controlling a vehicle system that can change based on an operational state of the vehicle system, … the number of remote operators controlling and/or assisting in controlling the vehicle system that may increase/decrease, similar to how it is discussed in Para [0058-0059] of the specification, at least as published). 

As per claim 6, Brooks further discloses, through the invention (see entire document), determining an average action based on candidate actions of the one or more operators of the first set of operators and the one or more operators of the second set of operators; and controlling the vehicle based on the average action (see entire document, particularly Para [0048, 0084, 0070, 0089-0091] – teaching assignment of a remote operator that can be determined based on a work history of the operator; determination made as to whether operations of the vehicle system are to be changed; remote control system that may decide to … to change movement of the vehicle system, or otherwise modify how the vehicle system is operating; the 

As per claim 7, Brooks further discloses, through the invention (see entire document), selectively shifting control further based on a control model (see entire document, particularly Para [0085, 0091] – teaching software program for directing the operations of the vehicle control system and/or the remote control system; assignment of a remote operator that can be determined based on a work history of the operator; an operator that has remotely monitored and/or controlled a particular vehicle system or a particular type of vehicle (e.g., based on model number, age, etc., of the propulsion-generating vehicles in the vehicle system) more than another operator that may be assigned to remotely control that same vehicle system or type of vehicle system instead of the other operator, similar to how it is discussed in Para [0057] of the specification, at least as published). 

As per claim 8, Brooks further discloses, through the invention (see entire document), parsing the roadway into the plurality of segments (see entire document, particularly fig. 4-5, 8-13, Para [0058, 0073, 0074, 0077-0078, 0084] – teaching different portions of route(s) (e.g., 802, 508d-f, 400) with beginning point and end point of each portion(s). The Examiner finds that the above ”different portions of route(s) (e.g., 802, 508d-f, 400) with beginning point and end point of each portion(s),” in the Brooks reference teach on “plural segments having lead terminal and end terminal,” in the instant application, because it is well known in the art that a lead terminal and an end terminal of a portion or a segment of a travel route have the same meaning as a start or beginning point and an end or finish point of a portion or a segment of a travel route). 

As per claim 9, Brooks further discloses, through the invention (see entire document), parsing the roadway based on roadway features (see entire document, particularly fig. 8-12, Para [0054-0055, 0072] – teaching relevant waypoints, physical aspects of region of operation along the route(s)). 

As per claim 10, Brooks further discloses, through the invention (see entire document), parsing the roadway based on network edges (see entire document, particularly fig. 1, 8-12, Para [0005, 0027-0029, 0054-0057, 0073, 0087] – teaching operator's remote control of the vehicle system limited by the wireless communication range; vehicle and remote control systems communicatively coupled by one or more networks; communication devices 110 that may provide for much longer ranges of control of the vehicle systems than terrestrial wireless communication devices; the communication devices 110 that can allow for a remote control system to communicate with and remotely control vehicle systems over a range of hundreds or thousands of kilometers from the devices 110 and the remote control system; the communication devices 110 that may include satellites or devices that communicate with satellites (e.g., antennas and associated transceiving circuitry) that allow for wireless signals to be communicated between the vehicle systems and the remote control system over very large distances of hundreds or thousands of miles or kilometers; location of each vehicle system relative to each other and other waypoints, and physical aspects of the region of operation (e.g., network switch states, signals from dispatcher; wireless signals communicated between the vehicle systems and the remote control system over very large distances of hundreds or thousands of miles or kilometers). 

As per claim 11, Brooks discloses, through the invention (see entire document), a system for remote control of a vehicle by a plurality of operators (see entire document, particularly fig. 1-2, 4, Para [0025-0026, 0030, 0049, 0051, 0053, 0058, 0068, 0071, 0077, 0087, 0091, 0093], claims 1-3, 7-9), the system comprising: 
a data receiving module, implemented via a processor, that receives vehicle data for a vehicle, wherein the vehicle is traveling on a roadway parsed into a plurality of segments including a first segment and a second segment (see entire document, particularly fig. 1-2, 4, Para [0030, 0046, 0058, 0077] – teaching vehicle systems info, controlling vehicle systems on segments of the route, designated sections of route), segments of the plurality of segments having a lead terminal and an end terminal (see entire document, particularly fig. 4-5, 8-13, Para [0058, 0073, 0074, 0077-0078, 0084] – teaching different portions of route(s) (e.g., 802, 508d-f, 400) with beginning point and end point of each portion(s). The Examiner finds that the above ”different portions of route(s) (e.g., 802, 508d-f, 400) with beginning point and end point teach on “plural segments having lead terminal and end terminal,” in the instant application, because it is well known in the art that a lead terminal and an end terminal of a portion or a segment of a travel route have the same meaning as a start or beginning point and an end or finish point of a portion or a segment of a travel route); 
an assignment module, implemented via the processor, that assigns a set of one or more operators of the plurality of operators to each segment of the plurality of segments, wherein the plurality of operators includes a first set of operators assigned to the first segment and a second set of operators assigned to the second segment, wherein the set of one or more operators assigned to a segment remotely operate the vehicle in the segment (see entire document, particularly fig. 1-2, 4, 8-13, abstract, Para [0006-0008, 0025, 0030, 0049, 0058, 0077] – teaching remote operator(s) that may be assigned with controlling movement of the vehicle systems traveling along a designated section(s) of the route); and 
a control module, implemented via the processor, that identifies a control shift region having a first boundary and a second boundary (see entire document, particularly fig. 1-2, 4, 8-13, Para [0054, 0087, 0091, 0099] – teaching different off-board or remote operators that may be associated with different geographic areas; assignment of a remote operator to a vehicle system that can be determined by the remote control system, such as by determining which vehicle systems are traveling in (and/or are scheduled to travel into or through) a geographic area (e.g., geo-fence) associated with a remote operator (and then assigning those vehicle systems to the remote operator) and that selectively shifts control from the first set of operators to the second set of operators upon reaching the first boundary, wherein the first boundary precedes the end terminal of the first segment and follows the lead terminal of the segment, and wherein the first set of operators and the second set of operators exert shared control in the control shift region (see entire document, particularly fig. 1-2, 4, 8-13, Para [0030, 0049, 0058, 0071, 0077, 0087, 0090-0091] – teaching assignment of a remote operator to a vehicle system that can be determined by the remote control system, such as by determining which vehicle systems are traveling in (and/or are scheduled to travel into or through) a geographic area (e.g., geo-fence) associated with a remote operator (and then assigning those vehicle systems to the remote operator); passing or handing off remote control of a vehicle system to another remote operator or to an operator onboard the vehicle system; remote operator that may be assigned with controlling movement of the vehicle systems traveling along a designated section of the route 

As per claim 12, Brooks further discloses, through the invention (see entire document), first set of operators that has exclusive control of the vehicle in the first segment prior to the first boundary, and second set of operators that has exclusive control of the vehicle in the second segment following the second boundary (see entire document, particularly fig. 1-2, 4, 8-13, abstract, Para [0006-0008, 0025, 0030, 0049, 0058, 0077] – teaching remote operator(s) that may be assigned with controlling movement of the vehicle systems traveling along a designated section(s) of the route. The Examiner finds that the above “designated section(s) of the route assigned to remote operator(s),” in the Brooks reference, teach on operator(s) that has/have an exclusive control of vehicle in segment(s) that is/are assigned to this/these/those operator(s), in the instant application). 

As per claim 13, Brooks further discloses, through the invention (see entire document), control module that further determines a majority action based on candidate actions of the one or more operators of the first set of operators and the one or more operators of the second set of operators, and controls the vehicle based on the majority action (see entire document, particularly Para [0048, 0084, 0070, 0089-0090] – teaching determination made as to whether operations of the vehicle system are to be changed; remote control system that may decide to … to change movement of the vehicle system, or otherwise modify how the vehicle system is operating; the number and/or responsibilities of the off-board operators monitoring and/or controlling a vehicle system that can change based on an operational state of the vehicle system, … the number of remote operators controlling and/or assisting in controlling the vehicle system that may 

As per claim 14, Brooks further discloses, through the invention (see entire document), control module that further determines an average action based on candidate actions of the one or more operators of the first set of operators and the one or more operators of the second set of operators, and controls the vehicle based on the average action (see entire document, particularly Para [0048, 0084, 0070, 0089-0091] – teaching assignment of a remote operator that can be determined based on a work history of the operator; determination made as to whether operations of the vehicle system are to be changed; remote control system that may decide to … to change movement of the vehicle system, or otherwise modify how the vehicle system is operating; the number and/or responsibilities of the off-board operators monitoring and/or controlling a vehicle system that can change based on an operational state of the vehicle system, … the number of remote operators controlling and/or assisting in controlling the vehicle system that may increase/decrease, similar to how it is discussed in Para [0058-0059] of the specification, at least as published). 

As per claim 15, Brooks discloses, through the invention (see entire document), a non-transitory computer-readable storage medium storing instructions that, when executed by a computer, causes the computer to perform a method comprising: 
receiving vehicle data for a vehicle, wherein the vehicle is traveling on a roadway parsed into a plurality of segments including a first segment and a second segment (see entire document, particularly fig. 1-2, 4, Para [0030, 0046, 0058, 0077] – teaching vehicle systems info, controlling vehicle systems on segments of the route, designated sections of route), segments of the plurality of segments having a lead terminal and an end terminal (see entire document, particularly fig. 4-5, 8-13, Para [0058, 0073, 0074, 0077-0078, 0084] – teaching different portions of route(s) (e.g., 802, 508d-f, 400) with beginning point and end point of each portion(s). The Examiner finds that the above ”different portions of route(s) (e.g., 802, 508d-f, 400) with beginning point and end point of each portion(s),” in the Brooks reference teach on “plural segments having lead terminal and end terminal,” in the instant application, because it is well known in the 
assigning a set of one or more operators of a plurality of operators to each segment of the plurality of segments, wherein the plurality of operators includes a first set of operators assigned to the first segment and a second set of operators assigned to the second segment, wherein the set of one or more operators assigned to a segment remotely operate the vehicle in the segment (see entire document, particularly fig. 1-2, 4, 8-13, abstract, Para [0006-0008, 0025, 0030, 0049, 0058, 0077] – teaching remote operator(s) that may be assigned with controlling movement of the vehicle systems traveling along a designated section(s) of the route); 
identifying a control shift region having a first boundary and a second boundary (see entire document, particularly fig. 1-2, 4, 8-13, Para [0054, 0087, 0091, 0099] – teaching different off-board or remote operators that may be associated with different geographic areas; assignment of a remote operator to a vehicle system that can be determined by the remote control system, such as by determining which vehicle systems are traveling in (and/or are scheduled to travel into or through) a geographic area (e.g., geo-fence) associated with a remote operator (and then assigning those vehicle systems to the remote operator), wherein the first boundary precedes the end terminal of the first segment and follows the lead terminal of the segment (see entire document, particularly fig. 4-6, 8-13, Para [0029-0030, 0034-0035, 0041, 0054-0058, 0067-0068, 0072-0074, 0077-0078, 0084] – teaching overlapping or overlaying segments/portions of travel rout, at least in fig. 4-7, 11-13; simultaneous events that appear at the same locations along the horizontal axes of the charts, in Para [0067]; teaching remote operator and the remote control system that can communicate signals to multiple vehicle systems at the same time or during overlapping time periods in order to simultaneously control operations of multiple vehicle systems; teaching  set points change at two or more different locations along route(s); location of each vehicle system relative to each other and other waypoints, and physical aspects of the region of operation (e.g., network switch states, signals from dispatcher, maintenance areas, slippery areas, etc. The Examiner finds that the above in the Brooks reference teaches on two or more overlapping or overlaying segments of travel route in the instant application); and 


As per claim 16, Brooks further discloses, through the invention (see entire document), determining a majority action based on candidate actions of the one or more operators of the first set of operators and the one or more operators of the second set of operators; and  controlling the vehicle based on the majority action (see entire document, particularly Para [0048, 0084, 0070, 0089-0090] – teaching determination made as to whether operations of the vehicle system are to be changed; remote control system that may decide to … to change movement of the vehicle system, or otherwise modify how the vehicle system is operating; the number and/or responsibilities of the off-board operators monitoring and/or controlling a vehicle system that can change based on an operational state of the vehicle system, … the number of 

As per claim 17, Brooks further discloses, through the invention (see entire document), determining an average action based on candidate actions of the one or more operators of the first set of operators and the one or more operators of the second set of operators; and controlling the vehicle based on the average action (see entire document, particularly Para [0048, 0084, 0070, 0089-0091] – teaching assignment of a remote operator that can be determined based on a work history of the operator; determination made as to whether operations of the vehicle system are to be changed; remote control system that may decide to … to change movement of the vehicle system, or otherwise modify how the vehicle system is operating; the number and/or responsibilities of the off-board operators monitoring and/or controlling a vehicle system that can change based on an operational state of the vehicle system, … the number of remote operators controlling and/or assisting in controlling the vehicle system that may increase/decrease, similar to how it is discussed in Para [0058-0059] of the specification, at least as published). 

As per claim 18, Brooks further discloses, through the invention (see entire document), selectively shifting control further based on vehicle data from the vehicle in the control shift region (see entire document, particularly fig. 1-2, 4, 8-13, Para [0030, 0049, 0058, 0071, 0077, 0087, 0090-0091] – teaching assignment of a remote operator to a vehicle system that can be determined by the remote control system, such as by determining which vehicle systems are traveling in (and/or are scheduled to travel into or through) a geographic area (e.g., geo-fence) associated with a remote operator (and then assigning those vehicle systems to the remote operator); passing or handing off remote control of a vehicle system to another remote operator or to an operator onboard the vehicle system; remote operator that may be assigned with controlling movement of the vehicle systems traveling along a designated section of the route 410, such as the portion of the route 410 shown in FIG. 4; responsive to a vehicle system entering into the section of the route being controlled by a remote operator, the vehicle system that may begin being controlled by that remote operator; prior to the vehicle system entering into this section of the route and after the vehicle system leaves this section of the route, the vehicle system that may be controlled by other 

As per claim 19, Brooks further discloses, through the invention (see entire document), first set of operators that has exclusive control of the vehicle in the first segment prior to the first boundary, and second set of operators that has exclusive control of the vehicle in the second segment following the second boundary (see entire document, particularly fig. 1-2, 4, 8-13, abstract, Para [0006-0008, 0025, 0030, 0049, 0058, 0077] – teaching remote operator(s) that may be assigned with controlling movement of the vehicle systems traveling along a designated section(s) of the route. The Examiner finds that the above “designated section(s) of the route assigned to remote operator(s),” in the Brooks reference, teach on operator(s) that has/have an exclusive control of vehicle in segment(s) that is/are assigned to this/these/those operator(s), in the instant application). 

As per claim 20, Brooks further discloses, through the invention (see entire document), first boundary that precedes the end terminal of the first segment by a first distance (see entire document, particularly fig. 4-6, 8-13, Para [0029-0030, 0034-0035, 0041, 0054-0058, 0067-0068, 0072-0074, 0077-0078, 0084] – teaching overlapping or overlaying segments/portions of travel rout, at least in fig. 4-7, 11-13; simultaneous events that appear at the same locations along the horizontal axes of the charts, in Para [0067]; teaching remote operator and the remote control system that can communicate signals to multiple vehicle systems at the same time or during overlapping time periods in order to simultaneously control operations of multiple vehicle systems; teaching  set points change at two or more different locations along route(s); location of each vehicle system relative to each other and other waypoints, and physical aspects of the region of operation (e.g., network switch states, signals from dispatcher, maintenance areas, slippery areas, etc.).
	The Examiner finds that the above in the Brooks reference teaches on two or more overlapping or overlaying segments of travel route in the instant application. 



Response to Arguments
1.	Applicant’s arguments, on pages 8-9 of 18 of the remarks filed 05/03/2021, with respect to the 112 2nd paragraph rejections to claims 11-14, in regards to the newly added “… module(s) implemented via a processor,” have been considered but are moot in view of the new ground(s) of rejection. 
2.	Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive.
3.	Applicant argues, on pages 9-10 of 18 of the remarks filed 05/03/2021, with respect to claim 3, that “… the Examiner has not made findings showing that what is being claimed would not have been clear. Instead, the Examiner merely stated that it is unclear how the first distance is based on the length of the second segment. Instead, the essential inquiry pertaining to this requirement is whether the claims set out and circumscribe a particular subject matter with a reasonable degree of clarity and particularity;” that “the Examiner unilaterally picking and choosing elements of the claims to consider while disregarding others is impermissible,” along with citing and presenting different chapters of the MPEP, BUT, HOWEVER, the Applicant does not provide any evidence or explanation on WHY the Examiner has not made findings showing that what is being claimed would not have been clear, OR WHY, instead, the Examiner merely stated that it is unclear how the first distance is based on the length of the second segment, OR WHY, instead, the essential inquiry pertaining to this requirement is whether the claims set out and circumscribe a particular subject matter with a reasonable degree of clarity and particularity, OR WHY the Examiner unilaterally picking and choosing elements of the claims to consider while disregarding others is impermissible.
	The Examiner respectfully disagrees, and kindly draws Applicant’s attention at pages 3-4 of the office action above, wherein the Examiner presents all the findings and his interpretation, in view of the specification, on why the claimed limitation(s)/feature(s) would not have been clear.
Additionally, in response to applicant's argument that “… the first distance is defined in the specification,” that “… the term the first distance is described in the application such that the term the first distance apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S. C. 112,” it is noted that the features upon which applicant relies (i.e., “[t]he first distance and the second distance that may be based on a predetermined percentage of the length of the second In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	For the above reasons it is believed that the rejections should be maintained.
4.	Applicant argues, on pages 10-12 of 18 of the remarks filed 05/03/2021, with respect to claim 4, that “… the rejection under 35 U.S.C. § 112(b) is improper because it does not include the proper analysis;” that “[f]or similar reasons as discussed above with respect to claim 3, whether based on the specification or the plain meaning of the terms in claim 4, one of ordinary skill in the art would understand that the second distance is based on a length of the first segment;” that “[t]here is clear support for the second distance is based on a length of the first segment in the specification. However, even if there was not support in the specification, the lack of support would not render the claims indefinite;” that “… the Examiner has not determined whether those skilled in the art would understand what is claimed;” that “… here the description is enabling;” that “… it is merely a threshold determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification;” that “… the plain language of "the second distance is based on a length of the first segment" would be clear to anyone of ordinary skill in the art. Thus, the Examiner has not established those skilled in the art would not understand what is claimed pursuant to 35 U.S.C. § 112(b). Furthermore, the Examiner is again choosing to ignore claim limitations;” that “… the rejection of claim 4 under §112(b) is improper,” along with citing and presenting different chapters of the MPEP, BUT, HOWEVER, the Applicant does not provide any evidence or explanation on WHY the Examiner has not made findings showing that what is being claimed would not have been clear, OR WHY, the rejection under 35 U.S.C. § 112(b) is improper because it does not include the proper analysis, OR WHY for similar reasons as discussed above with respect to claim 3, whether based on the specification or the plain meaning of the terms in claim 4, one of ordinary skill in the art would understand that the second distance is based on a length of the first segment, OR WHY OR WHERE there is clear support for the second distance is based on a length of the first segment in the specification, OR WHY however, even if there was not support in the specification, the lack of support would not render the claims indefinite, OR WHY the Examiner has not determined whether those skilled in the art would understand what is claimed, OR WHY here the description is enabling, OR WHY it is merely a threshold 
	The Examiner respectfully disagrees, and kindly draws Applicant’s attention at pages 4-5 of the office action above, wherein the Examiner presents all the findings and his interpretation, in view of the specification, on why the claimed limitation(s)/feature(s) would not have been clear.
Additionally, in response to applicant's argument that “[t]here is clear support for the second distance is based on a length of the first segment in the specification,” it is noted that the features upon which applicant relies (i.e., “[application that provides an embodiment of] how the second distance is based on a length of the first segment, by virtue of a percentage”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	For the above reasons it is believed that the rejections should be maintained.
5.	Regarding the applicant’s arguments on page 12 of 18 of the remarks filed 05/03/2021 with respect to claim 20 that “[c]laim 20 has been amended to recite similar subject matter as claim 3. Specifically, amended claim 20 recites that, "the first distance is based on a length of the second segment." Therefore, for similar reasons as discussed above with respect to claim 3 and 4, the rejection of claim 20 under §112(b) is improper;” that ”… the selected claim language cannot be ignored,” the examiner presents the same arguments regarding the rejection as presented for claims 3-4. 
For the above reason, it is believed that the rejections should be maintained.
6.	Applicant argues, on pages 12-16 of 18 of the remarks filed 05/03/2021, with respect to the 103 rejections to claim 1, that “… Brooks, in certain paragraphs, does not teach or suggest identifying a control shift region having a first boundary in the first segment and a second boundary in the second segment;” that “… Brooks, again in certain paragraphs, does teach that different off-board or remote operators may be associated with different geographic areas;” that “… there is no shared control in the control shift region, 
The examiner respectfully disagrees, and kindly draws Applicant’s attention at pages 8-9 of the office action above, where it is discussed how the Brooks reference, in additional paragraphs, different from the paragraphs cited by the Applicant (Emphasis Added), teaches, suggests, and fully meets all the claimed elements, features, and limitations. 
The Examiner respectfully notices that there are other paragraphs, cited by the Examiner, of the Brooks reference above, additional paragraphs of the Brooks reference beside the paragraphs that the Applicant cited in the remarks filed 05/03/2021, and that the Applicant never explained or provided any evidences on why the cited by the Examiner prior art Brooks reference does not teach, suggest, or fully meet all the claimed elements, features, and limitations in the additional paragraphs cited by the Examiner. 
Therefore, the Examiner finds that the Brooks reference, as discussed in the paragraphs of the Brooks reference indicated in the office action above, teaches, suggests, and fully meets all the claimed elements, features, and limitations. 
For the above reason, it is believed that the rejections should be maintained.
7.	Regarding the applicant’s arguments on page 16 of 18 of the remarks filed 05/03/2021 with respect to claims 2-10 that “[c]laims 2-10, which depend upon claim 1 are patentably distinct over the cited art due 
8.	Regarding the applicant’s arguments on pages 16-17 of 18 of the remarks filed 05/03/2021 with respect to claim 11 that “[i]ndependent claim 11 recites similar subject matter as claim 1…;” that “[f]or similar reasons as discussed above, Brooks does not teach or suggest the elements of claim 11,” the examiner presents the same arguments regarding the rejection as presented for claim 1. 
9.	Regarding the applicant’s arguments on page 17 of 18 of the remarks filed 05/03/2021 with respect to claims 12-14 that “[c]laims 12-14, which depend upon claim 11 are patentably distinct over the cited art due to their dependence upon claim 11 and also due to their own limitations,” the examiner presents the same arguments regarding the rejection as presented for claims 1 and 11. 
10.	Regarding the applicant’s arguments on page 17 of 18 of the remarks filed 05/03/2021 with respect to claim 15 that “[i]ndependent claim 15 recites similar subject matter as claim 1…;” that “[f]or similar reasons as discussed above, Brooks does not teach or suggest the elements of claim 15,” the examiner presents the same arguments regarding the rejection as presented for claim 1. 
11.	Regarding the applicant’s arguments on page 17 of 18 of the remarks filed 05/03/2021 with respect to claims 16-20 that “[c]laims 16-20, which depend upon claim 15 are patentably distinct over the cited art due to their dependence upon claim 15 and also due to their own limitations,” the examiner presents the same arguments regarding the rejection as presented for claims 1 and 15. 


Conclusion
           THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662